internal_revenue_service number release date index number ------------------------------------------- --------------------------- --------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number ------------------- refer reply to cc ita b01 plr-117580-05 date september this is in response to your letter dated date year filed on behalf of the year ------- year ------- year ------- year ------- date ------------------ date ---------------- date ------------ dear ------------------------------------------- above-named taxpayers husband and wife in which you request that taxpayers be granted an extension of time under sec_301_9100-3 of the income_tax regulations to make an election under sec_165 of the internal_revenue_code specifically you have requested a ruling authorizing taxpayers to elect to deduct in taxable_year a disaster_loss that occurred in year on date year taxpayers incurred a loss attributable to an earthquake the president of the united_states subsequently determined that the damage caused by the disaster warranted assistance under the disaster relief and emergency assistance act taxpayers consulted their accounting firm soon after the disaster occurred to inquire about the tax consequences of the event and to inquire about the sec_165 election due to the disaster occurring at the end of year and the difficulty of establishing the amount of the loss the taxpayers filed an extension for their year return from april year to and including october year believing that this would allow them time to make the sec_165 election however the taxpayer’s representative failed to discover that under sec_1_165-11 of the regulations the deadline for making the election was april year the due_date of the taxpayer’s return for the year tax_year without extensions consequently the taxpayer’s election was not timely filed upon discovering the due_date the taxpayers submitted this request promptly plr-117580-05 sec_165 of the code provides that any loss attributable to a disaster occurring in an area subsequently determined by the president of the united_states to warrant assistance by the federal government under the disaster relief and emergency assistance act may at the election of the taxpayer be taken into account for the taxable_year immediately preceding the taxable_year in which the disaster occurred sec_1_165-11 of the regulations provides that a sec_165 disaster_loss election must be made on or before the later of the due_date for filing this income_tax return determined without regard to any extension of time granted the taxpayer for filing such return for the taxable_year in which the disaster occurred or the due_date of filing the income_tax return determined with regard to any extension of time granted the taxpayer for filing such return for the taxable_year immediately preceding the taxable_year in which the disaster actually occurred thus the deadline for a calendar_year taxpayer to file an election under sec_165 for a disaster occurring in year was normally april year the unextended due_date of the taxpayers’ return for the year tax_year sec_301_9100-1 through of the procedure and administration regulations set forth rules relating to the granting of extensions of time for making certain elections sec_301_9100-1 of the regulations provides that the commissioner in his or her discretion may grant a reasonable extension of time to make a regulatory election under subtitle a of the code sec_301_9100-2 sets forth rules governing automatic extensions for certain regulatory elections the automatic_extension provisions of sec_301_9100-2 however do not apply in this situation sec_301_9100-3 sets forth the standards that the commissioner will use to determine whether to grant discretionary relief in situations that do not meet the requirements of sec_301_9100-2 the standards set forth in sec_301_9100-3 are whether the taxpayer acted reasonably and in good_faith in the matter and whether the granting of relief will prejudice the interests of the government generally a taxpayer will be deemed to have acted reasonably and in good_faith where the taxpayer reasonably relied on a qualified_tax professional and that professional failed to make or advise the taxpayer to make the election at issue the taxpayers have submitted an affidavit that states that they were advised about the sec_165 election by a qualified_tax professional but that the tax professional failed to inform them until date year that the sec_165 election had to be made by april year the tax professional has submitted an affidavit that states that he was unaware that the election for the year casualty_loss had to be made by april year furthermore the taxpayers have also declared that due to the turmoil in the affected plr-117580-05 area the magnitude of the loss was not known until early year upon discovering the error in failing to make the sec_165 election the taxpayers promptly submitted a request for relief the information submitted and the representations and affidavits furnished by the taxpayers and their tax professional establish that the taxpayers acted reasonably and in good_faith in this matter furthermore the granting of relief in this case will not prejudice the interests of the government within the meaning of sec_301 c accordingly the requirements of sec_301_9100-3 of the regulations for the granting of relief have been satisfied and the taxpayers are granted an extension of time to make the election available under sec_165 and sec_1_165-11 for the december year disaster_loss this extension shall be for a period of days from the date of this letter_ruling this ruling is limited to the making of the described election except to the extent specifically addressed herein no opinion is expressed regarding the tax treatment of the subject loss_transaction under the provisions of any other sections of the code or regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative please attach a copy of this letter_ruling to the amended federal_income_tax return for the taxable_year in which the described disaster_loss will be taken into account sincerely thomas a luxner chief branch income_tax accounting enclosures cc copy of this letter copy for sec_6110 purposes
